Citation Nr: 1503252	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  10-39 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1965 to August 1967, and he had additional service in the Navy Reserves. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs, Regional Office located in St. Petersburg, Florida (RO), which in pertinent part denied the benefit sought on appeal. 

On his September 2010 substantive appeal, VA Form-9, the Veteran indicated his desire to testify before a member of the Board hearing held via videoconference capabilities.  The Veteran was scheduled for such a hearing, but prior to that date, in an October 2011 correspondence, the Veteran withdrew his request.  

In December 2012 and July 2014, the matter on appeal was remanded to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtaining outstanding records of identified VA treatment and to provide the Veteran with a VA examination in conjunction with his claim.  The record now contains the Veteran's VA treatment records dated through July 2014, as well as the reports of a March 2013 VA examination and a July 2014 VA supplemental medical opinion.  As the requested development has been completed, no further action to ensure compliance with the Board's 2012 and 2014 remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).



FINDINGS OF FACT

1.  The Veteran's hypertension did not first manifest in service or for more than three decades after his separation from service. 

2.  There is no medical evidence linking hypertension directly to any aspect of the Veteran's period of service, to include his presumed exposure to herbicides.
 
3.  The preponderance of the medical evidence is against a finding that the Veteran's hypertension is proximately caused or aggravated by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension, to include as due to herbicide exposure and secondary to service-connected PTSD, have not been met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA sent letters to the Veteran in June 2008 and September 2008 that addressed the notice elements concerning his claim for service connection.  The letter informed the Veteran of what evidence is required to substantiate the claim, to include on a secondary basis, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran. 

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has obtained the Veteran's service treatment records as well as obtained any available pertinent records adequately identified by the Veteran.  VA also has provided the Veteran with a VA hypertension examination in March 2013. That examination report shows that the examiner reviewed the claims folder as well as recorded the Veteran's reported history and findings from clinical evaluation, and then provided medical opinion, supported by rational statement, on the nature and etiology of the Veteran's claimed disorder.   Any deficiency in the 2013 VA medical opinion regarding the question of secondary service connection was addressed by the VA examiner in a July 2014 VA supplemental medical opinion report.  The Board finds that the medical opinions are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

It is noted that the VA medical reports addressing etiology of the hypertension did not provide an opinion expressly concerning whether the Veteran's Agent Orange exposure led to the development of hypertension many years after service. Rather, the VA examinations and opinions focused on the onset of the Veteran's hypertension and whether there was a link between the Veteran's hypertension his service-connected PTSD.  Nevertheless, an additional medical examination or medical opinion is not necessary to decide the claim.  While there is evidence of current hypertension and evidence showing that the Veteran suffered an event in service (i.e., Agent Orange exposure), there is no indication that the hypertension may be associated with the established Agent Orange exposure in service.  The Secretary of VA, who is required under 38 U.S.C.A. § 1116(b) and 38 C.F.R. § 1.17 to issue a presumption of service connection when sound medical and scientific evidence shows a positive association between a disease and exposure to Agent Orange, has not done so with regard to hypertension.  Moreover, the Veteran has not submitted any medical evidence suggesting such association.  Therefore, another medical examination or medical opinion is not required under the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the Board is not obligated to investigate all possible theories of entitlement, but rather, only as to those theories for which the evidence is sufficient to reach the low threshold necessary to trigger the duty to assist as contemplated by McLendon.)

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3 .303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  In such a situation, VA laws require that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for hypertension.  He first contends that his hypertension is related to his period of service when he suffered from seasickness and stress associated with his naval service, or is related to his exposure to Agent Orange.  In the alternative, he asserts that his hypertension is secondary to his service-connected PTSD.  He feels that the stress associated with his mental health symptomatology has aggravated his hypertension.

The Board will first address the Veteran's claim for service connection on a direct basis prior to considering his claim on a secondary basis.  Again, the Board notes that in order to support an award of service connection on direct basis there must be evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury; and (3) medical nexus between the claimed in-service disease or injury and the current disability.  See Shedden, supra.

Under VA rating criteria, the term, hypertension, means that diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Here, the evidence of record clearly establishes that the Veteran has hypertension. See VA treatment records starting in 1999 as well as the report of a March 2013 VA examination.  However, the Board observes that the evidence of record does not show that the Veteran had hypertension in service, at separation, or until three decades after his discharge from service.  38 C.F.R. §§ 3.303, 3.307, 3.309. 

The Veteran's service treatment records do not show any treatment, complaints or diagnosis of hypertension during service.  While the records do show some indication of heart abnormalities prior to and after his period of active service, none of the records show treatment for hypertension.  In a September 1961 Navy ROTC enrollment examination, the Veteran was found to have a grade 1/6 outflow murmur, left second intercostal space on deep expirations, well localized with no hyperdynamics, and blood pressure reading was 118/68.  However, subsequent service examination reports show that the Veteran's heart was evaluated as normal, and none of the blood pressure readings are indicative of hypertension.  See February 1962, February 1963, February 1964, February 1965 service examination reports.   On his July 1967 examination prior to separation from active duty, the Veteran's heart and cardiovascular systems were evaluated as normal and his blood pressure reading was 138/80.  On the associated medical history reports, the Veteran did not mark any symptomatology that would indicate hypertension.

His service treatment records from his Navy Reserve period include a June 1969 service treatment record notes an occasional extra-systole with electrocardiogram showing heart within normal limits, rhythm sinus in nature and heart normal sized with blood pressure reading of 120/88.  A subsequent August 1974 periodic examination report shows normal heart and cardiovascular evaluations, and his blood pressure reading was 124/73.  Again, none of the service treatment reflects the Veteran complained or received treatment for problems indicative of hypertension.  

In addition, the clinical evidence does not reflect, nor has the Veteran's provided lay statements to the effect that he has experienced symptoms of hypertension since service.  Significantly, a review of the Veteran's VA treatment records show that he first had elevated blood pressure readings recorded in February 1999, and an August 1999 VA treatment record noted that the Veteran's blood pressure should be monitored.  The Veteran was prescribed medication to treat his hypertension in May 2000.   In addition, the Veteran informed the VA examiner during the March 2013 VA hypertension examination that he believed he first experienced symptoms of hypertension in the 1980's or 1990's.  

Essentially, there is no evidence of a disorder first manifesting in service, and the Veteran has not asserted (nor does the evidence of record show) that there is any continuity of symptomatology over the 30 year time span between his separation from service and the first evidence of hypertension.  See 38 C.F.R. § 3.303.  As such, service connection may not be established based on chronicity in service, or post- service continuity symptoms first seen in service.  38 C.F.R. §§ 3.303(b) and 3.306; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As such, element (2) in-service disease, has not been established. 

With respect to in-service injury, the Veteran contends that his hypertension is related to his experiences of seasickness and stress during his active naval service, and in alternative, it is related to his in-service exposure to Agent Orange. 

A veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the veteran was not exposed to an herbicide agent during such service.   Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

The Veteran reports that while serving aboard the USS Samuel N. Moore, (DD-747) in the South China Sea, his ship was ordered to travel up the Saigon River, which he considers to be "brown water."  The Veteran's service personnel records confirm that he was stationed aboard USS Samuel N. Moore from July 1965 to February 1966.  The USS Samuel N. Moore has recently been added to the "Vietnam Era Navy Ship Agent Orange Exposure Development Site" list which was updated in December 2014.  This list confirms that the USS Samuel N. Moore operated on the Saigon River, Rung Sat Special Zone and Mekong River Delta in November 1965.  As such, the Veteran is presumed to have been exposed to herbicides, including Agent Orange. 

Hypertension, however, is not on the list of diseases subject to presumptive service connection under 38 C.F.R. § 3.309(e), and service connection for hypertension due to exposure to Agent Orange on a presumptive bases under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) is not established. 

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes hypertension.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

In this case, the Veteran has not submitted any medical or scientific evidence that shows a positive association between hypertension and exposure to Agent Orange. 
In the absence of any evidence suggestive of a direct causally relationship between exposure to Agent Orange and hypertension, VA is not required to further develop the claim based on exposure to Agent Orange by affording the Veteran a VA examination or by obtaining a VA medical opinion under the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record also lacks a medical opinion that supports a link between the Veteran's hypertension and his period of service, to include his reported seasickness and stress.  In the March 2013 VA examination report, the VA examiner concluded that the Veteran's hypertension was not related to his period of service, because a review of the medical records showed that the Veteran's blood pressure readings had onset of symptoms around 1999 and the Veteran reported an onset in the 1980s or 1990s, which comes 20 to 30 years post-service.  The VA examiner noted that elevated blood pressure readings can occur during periods of stress, "however, transient [blood pressure] elevation is part of the body's natural reaction to stress and does not represent a chronic condition of [hypertension]."  Additionally, the VA examiner noted that the Veteran presented with all risk factors for hypertension, to include a family history of cardiovascular disease and hypertension, male gender, and age of over 50 years.

There is also no favorable medical nexus opinion of record that supports a medical link between current diagnosis of hypertension and the Veteran's period of service. 

Other than the Veteran's own statements attributing hypertension to his period of service, to include exposure to Agent Orange in service, there is no nexus evidence in the file to include medical opinions to show that hypertension is related to his period of service, to include his presumed herbicide exposure.  To the extent the Veteran has expressed the opinion that hypertension is related to his period of service, to include his exposure to Agent Orange, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Here the question of the relationship between hypertension and his period of service, to include exposure to Agent Orange is not a simple medical condition as under 38 U.S.C.A. § 1116(b) and 38 C.F.R. § 1.17.  The Secretary of VA is required by law to issue a presumption of service connection when sound medical and scientific evidence shows a positive association between a disease and service, to include exposure to Agent Orange.  The Veteran as a lay person is not competent to offer an opinion on a matter that requires medical or scientific evidence and it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience in medicine or science to offer an opinion on the relationship between hypertension and service, to include exposure to Agent Orange. 

Based on the foregoing, the Board finds that element (3) a medical link between the Veteran's hypertension and his period of service, to include herbicide exposure, has not been shown.  As such, the Board finds that service connection on a direct basis, to include as due to herbicide exposure, is not warranted.

Turning to the Veteran's alternative assertion - entitlement to service connection on a secondary basis, the remaining question is whether the medical evidence supports, or is at least in equipoise as to, the Veteran's assertion that his hypertension is proximately caused or aggravated by his service-connected PTSD.  See 38 C.F.R. § 3.310. 

While the Veteran may believe he has hypertension as secondary to his service-connected PTSD, he does not have training in the medical field and the weight of the more probative medical evidence is against such a finding.  Medical professionals have commented on the likelihood that the Veteran has hypertension related to service-connected PTSD.

The record contains a May 2013 private medical statement from S.W., M.D., who provided a statement in response to the Veteran's request for a medical statement on the effect of stress on his blood pressure.  In his statement, Dr. W.  noted that the Veteran had recently been seen by a cardiologist who stated in a clinical note that "I cannot make a statement as to whether his [blood pressure] issues could be related to his stress he experienced in his past," and it was noted that the Veteran's blood pressure was currently under good control with medication of Terazosin 5mg.  Dr. W. then went on to state the following: 

All I can state is that he has [hypertension and] is being treated for this, was in addition evaluated by a specialist in cardiology, Dr. N. who felt he was [with] good control of his [blood pressure], and that there was no objective evidence to suggest his [blood pressure] was caused by his PTSD. 

Dr. W. did not provide any further statement regarding the etiology of the Veteran's hypertension.  Here, Dr. W.'s statement can barely be asserted as being in support of the Veteran's claim for service connection on a direct basis.  In this regard, the cardiologist's statement noted in Dr. W.'s May 2013 statement is speculative at best, and it can provide no probative value in this matter.  Moreover, Dr. W. failed to provide a medical conclusion in support of the contention that the Veteran's hypertension was caused by his PTSD disability.  

Weighing heavily against the Veteran's claim is the medical opinion contained in the July 2014 VA supplemental medical opinion report.  The July 2014 VA examiner opined that the Veteran's hypertension was not caused or aggravated by his service-connected PTSD.  The July 2014 VA examiner stated that his medical opinion was rendered after a review of the claims folder and was supported by a review of medical literature.  The July 2014 VA examiner noted that while the clinical literature increasingly indicates that cardiovascular risk factors and cardiovascular disease (CVD) are more common among individuals with PTSD, there is no objective evidence of an established pathophysiologic mechanism for the causation of hypertension by PTSD.  Even though blood pressure may be elevated during an episode of distress related to PTSD or an acute exacerbation of this disorder, when the distress is relieved, the blood pressure returns to normal, and there is no permanent blood pressure elevation.  In contrast, the VA examiner noted that the medical literature noted that hypertension is very common in the American population and while it is generally considered to be "essential" meaning it has no specific cause, and there are lifestyle factors that contribute to poor control such as high salt diet, lack of exercise and obesity.  

With respect to the case at hand, the July 2014 VA examiner noted that the Veteran's hypertension was diagnosed before there was any objective evidence of PTSD and his medical record indicates that his PTSD is quiescent and he is not currently receiving mental health treatment for his PTSD.  In addition, the July 2014 VA examiner noted that the Veteran's treating medical providers have actually decreased the amount of blood pressure lowering medication in the past few years from 10mg to 5mg of Terazosin.  The July 2014 VA examiner concluded that there certainly is no objective evidence that his HTN has been aggravated in any way by his PTSD.

The Board finds that the July 2014 VA examiner's negative medical nexus opinion is highly probative in this matter, and it weighs heavily against the Veteran's claim. The VA examiner provided a rational statement in support of his medical conclusion by stating that a review of the medical literature did not support a relationship between hypertension and PTSD, and he further noted that a review of the medical evidence did not reflect an aggravation of his hypertension because of his service-connected PTSD.  The Board also gives significant probative value to the comments from the 2014 VA examiner, since the VA examiner had access to the entire claims file, to include the service treatment records, post-service treatment records, and previous medical statements. 

The Board has also considered treatise evidence cited to by the Veteran's representative regarding the relationship between PTSD and hypertension.  The Board notes that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In this case, the treatise evidence does speak generally to a causal correlation between PTSD and hypertension, but the Board finds that it is ultimately far outweighed by the opinion of the VA examiner who also considered the facts and circumstances of the Veteran's case, including the date of respective onset of his disorders relative to the severity of his hypertension.

The Board has considered the Veteran's statement that his treating VA medical provider has informed him that the stress associated with his PTSD can affect his hypertension.  See July 2008 statement in support of the case.  However, a review of the available private and VA treatment record does not reflect that any of his treating treatment providers have provided an actual link between the Veteran's hypertension and his PTSD.  Further, the connection between what a physician said and a layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is too attenuated to constitute competent medical evidence of the type needed to substantiate this claim.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Thus, the July 2014 VA examiner's opinion stands essentially unchallenged as competent medical evidence on the crucial question of medical nexus.

The Board has also considered the Veteran's own assertions regarding a possible connection between his hypertension and his service-connected PTSD.  The Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

In this case, the determinative issue involves a medical opinion, and there must be competent medical evidence to the effect that the claim is plausible.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Notably, the question of whether the Veteran's hypertension was caused or aggravated by his service-connected PTSD can only be answered based on diagnostic testing and medical expertise that cannot be identified by a lay person.  Jandreau, 492 F.3d at 1377.  The Board finds that the Veteran's assertions are afforded little probative weight in the absence of evidence showing that the Veteran has medical training that can provide the expertise to render opinions about medical matters.  In contrast, the July 2014 VA medical examiner has opined against a finding that the Veteran's hypertension is proximately caused or aggravated by his service-connected PTSD.

In sum, the medical evidence does not show any complaints or medical findings indicative of hypertension during service or for three decades thereafter, and there is no competent medical evidence linking this finding directly to service, to include his presumed herbicide exposure.  See 38 C.F.R. § 3.303.  Furthermore, the weight of the medical evidence is against a finding that the Veteran's hypertension is proximately caused or aggravated by his service-connected PTSD.  See 38 C.F.R. § 3.310.  Service connection for hypertension is not warranted. 


ORDER

Entitlement to service connection for hypertension is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


